TEN THRE UNITED STATES, Dismcly Courtr Fok
WE. WESTERN YASTRICT OF MiSSaUR\
WESTERN. OwvisioN
TYRONE YWRRRAS, 5
Wovan*, Chu" WA Nov ale 00414 -Cv—W-GAF-

 

 

 

 

Vi.

 

 

 

 

 

UNITED STATES OF AMERICA, ¢

Reseondent,

~ ~ MOO OSE CUING COVERNTEN TS Moriony
| 3p- Y : SF TIME “TO FILE»
SE. <0 MOVES MéTION “tn VACATE

 

 

 

 

 

 

 

 

 

 
 

 

 

 

Come. Naud Wwe, WIOOawe, Vw

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7
i
o
D
|

 

 

 

 

Nog me 8 Dura lacs Canuictipn S, Cork \q Mea loaner

iwlent te leonjes. tor

   

 

 

 

ACC & llen\ncnce ment

 

 

 

 
C29

 

 

On DJOMuars AV aoar, Movavt cas ll

 

Wan 2€

Com plete A Tae Magnum +ern ow

 

 

 

1Q0 months im peissameny ws “Reina, a Selon

~

 

JOSE SSiDN ok a wceacm., Garis “thn 2 ecpid
TSac*

 

dlakek Mate wn Md Lan Inewe lou

oe

 
 

DENVER CO 802

 

Name: WY\C7 Vay yin &, bac? S

Rey. No.: IS+’2n OY
Federal Correctional institution
P.O. Box 6000
Florence, CO. 81226

20 JAN 2021 PM4 L

   

 

ssh,

“wel sn 2 25 “Py i 05

& Bek ee Courr
hinvtked Shakes Distack Cour
( este, istic o> yyiesouns,
Ho Eat Ut Miike

cuow KAAS Ault pty Roll
